COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER ON MOTION



Cause number: 01-15-00697-CV

Style:          Lakeith Amir-Sharif v. Dedric D. Bostic

Type of motion:        Motion to vacate


Party filing motion:   Appellant


         Appellant’s motion to vacate is denied.




Judge’s signature:     /s/ Jane Bland
                       Acting for the Court

Panel consists of Chief Justice Radack and Justices Jennings and Bland.


Date: March 7, 2017